..
 AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page i of 1      2
                                                                                                                                                   ?__ ,,,,,-

                                           UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                               JUDGMENT IN A CRIMINAL CASE
                                           V.                                (For Offenses Committed On or After November 1, 1987)


                     Rigoberto Garcia-Becerra                               Case Number: 3:19-mj-22855

                                                                            James Michael Cha ez
                                                                            Defendant's Attorney


 REGISTRATION NO. 86540298                                                                                           JUL 18 2019
 THE DEFENDANT:                                                                           CLERK us DISI RICI cou1n
  IZI pleaded guilty to count(s) I of Complaint                                       SOUTHERN OISfRICT OF CALIFORN
                                                                                                                       IA

  D was found guilty to count(s)
                                                                                                 �             .!. � �I �
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
 Title & Section                          Nature of Offense                                                    Count Number(s)
 8: 1325                                  ILLEGAL ENTRY (Misdemeanor)                                          I

     □   The defendant has been found not guilty on count(s) -------------------
     □   Count(s) ------------------ dismissed on the motion of the United States.

                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be


                                 t
 imprisoned for a term of:

                                           TIME SERVED                    □ __________ days
     IZI Assessment: $10 WAIVED . IZI Fine: WAIVED
     0 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     the defendant's possession at the time of arrest upon their deportation or removal.
     D Court r.ecommends defendant be deported/removed with relative, _________ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Thursday, July 18, 2019
                                                                          Date of Imposition of Sentence


Received
              �DU-S�M�------
                             •·"'/, -r"
                            ---=;_--.·-
                                                                           ill�
                                                                          HoNoRABLE F. A. GOSSETT III
                                                                          UNITED STATES MAGISTRATE JUDGE


 Clerk's Office Copy                                                                                                    3:19-mj-22855
